Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to claims filed on 02/22/22.
Claims 1-21 are under examination.


Information Disclosure Statement
4.	The information disclosure statement(s) submitted on 03/18/22 & 09/27/22 have being considered by the examiner and are made of record in the application file. 

Priority
5.	Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Drawings
6.	The drawings filed on 02/22/22 are accepted by the examiner.


Double Patenting
7.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
8.	Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 & 7-11 of Toba et al. (U.S. Patent No. 11, 271, 706 B2).
Regarding to claim 1: Toba discloses an information processing apparatus, comprising:
circuitry configured to (See claim 1; lines 1-2): 
transmit a first signal by a differential signal to an external device through a pair of a utility line and a Hot Plug Detect (HPD) line of a High Definition Multimedia Interface (HDMI) cable (See claim l; lines 3-6), 
wherein the first signal includes a first clock component and an audio signal (See claim 1; lines 7-8); 
transmit a second signal by an in-phase signal to the external device through the pair of the utility line and the HPD line (See claim 1; lines 9-11), 
wherein the second signal includes a second clock component (See claim 1l lines 12-13); and 
notify the external device of a connection state of the information processing apparatus through the HPD line (See claim 1l lines 14-16). 
Regarding to claim 2: Toba discloses an information processing apparatus,  further comprising a remote control receiver configured to receive a control command from a remote controller, wherein the control command corresponds to an operation for the transmission of the first signal to the external device, and the circuitry is further configured to control, based on the control command, the operation for the transmission of the first signal to the external device (See claim 7).
Regarding to claim 3: Toba discloses an information processing apparatus, wherein the circuitry is further configured to control, based on activation of the external device, an operation for the transmission of the first signal to the external device (See claim 8).
Regarding to claim 4: Toba discloses an information processing apparatus, wherein the circuitry is further configured to: decode content data received by at least one of a broadcast tuner, a network interface, or an HDMI interface, wherein the content data corresponds to audio data and video data; output the video data to a display panel based on the decode of the content data; and output, based on the decode of the content data, the audio data to the external device as the audio signal (See claim 10).
Regarding to claim 5: Toba discloses an information processing apparatus, further comprising the display panel configured to display the video data, wherein the display panel includes one of a Liquid Crystal Display (LCD), a Plasma Display Panel (PDP) display, or an organic electro-luminescence display (See claim 9).
Regarding to claim 6: Toba discloses an information processing apparatus, further comprising the broadcast tuner or the network interface, wherein the circuitry is further configured to receive the content data using at least one of the broadcast tuner or the network interface (See claim 11).
Regarding to claim 7: Toba discloses an information processing apparatus,  further comprising the HDMI interface, wherein the circuitry is further configured to receive the content data from a disc driving device using the HDMI interface (See claim 10).
Regarding to claim 8: Toba discloses an information processing apparatus, further comprising a display panel configured to display video data, wherein the display panel includes one of a Liquid Crystal Display (LCD), a Plasma Display Panel (PDP) display, or an organic electro-luminescence display, and the circuitry is further configured to: decode content data received by at least one of a broadcast tuner, a network interface, or an HDMI interface, wherein the content data corresponds to audio data and the video data; output the video data to the display panel based on the decode of the content data; and output, based on the decode of the content data, the audio data to the external device as the audio signal (See claim 9).
Regarding to claim 9: Toba discloses an information processing apparatus, further comprising a display panel configured to display video data, wherein the display panel includes one of a Liquid Crystal Display (LCD), a Plasma Display Panel (PDP) display, or an organic electro-luminescence display, and the circuitry is further configured to: decode content data received by at least one of a broadcast tuner, a network interface or an HDMI interface, wherein the content data corresponds to audio data and the video data; output the video data to the display panel based on the decode of the content data; and output, based on the decode of the content data, the audio data to the external device as the audio signal (See claim 9).
Regarding to claim 10: Toba discloses an information processing apparatus, wherein the circuitry is further configured to communicate with the external device through a Display Data Channel (DDC) of the HDMI cable (See claim 1).

Allowable Subject Matter
9.	Claims 11-21 are allowed.
10.	Claims 1-10 would be allowed if the applicants amend the claims or file a terminal disclaimer against a parent application No. 11, 271, 706.
11.	The following is a statement of reasons for the indication of allowable subject matter: 
12.	Claims 1 & 11 are allowable over prior art since the prior art reference(s) taken individually or in combination fail to particularly disclose, fairly suggests, or render obvious the following italic limitations.
13.	In claim 1: “notify the external device of a connection state of the information processing apparatus through the HPD line” in combination with other limitations recited as specified in claim 1.
14.	In claim 11: “wherein the second apparatus is configured to communicate with the first apparatus via the HDMI cable, and the second apparatus includes second circuitry configured to: receive the first signal by the differential signal through the pair of the utility line and the HPD line of the HDMI cable; receive the second signal by the in-phase signal through the pair of the utility line and the HPD line of the HDMI cable; and detect the connection state of the first apparatus based on the notification” in combination with other limitations recited as specified in claim 11.
15.	In claim 1: Note that the first closest prior art Gen, EP 2 222 040 A1 discloses an  information processing apparatus (See FIG. 1 & Para. 0023; Source device 100), comprising: circuitry (See FIG. 1 & Para. 0023; Source device 100 includes a Transmitter 101) configured to: 
transmit a first signal by a differential signal to an external device through a pair of a utility line and a Hot Plug Detect (HPD) line of a High Definition Multimedia Interface (HDMI) cable (See FIG. 1, Para. 0023 & claim 1; An interface circuit comprising: a first transmitting section for transmitting a first signal as a differential signal to an external device through a transmission line such as HPD. Furthermore, the transmission line can use a reserved line and a hot-plug detect line forming an HDMI cable), 
transmit a second signal by an in-phase signal to the external device through the pair of the utility line and the HPD line (See FIG. 1, Para. 0023 & claim 1; a second transmitting section for transmitting a second signal, being multiplexed to the transmission line, as a common-mode signal to the external device. Furthermore, the transmission line can use a reserved line and a hot-plug detect line forming an HDMI cable), wherein the second signal includes a second clock component (See FIG. 1, Para. 0023 & claim 2; wherein the second signal is a signal including a clock component); 
Note that the second prior art Asaduzzaman (7, 089, 444 B1) discloses wherein the first signal includes a first clock component and an audio signal (See Col. 3, line 62-Col. 4, line 5; The transmitter serialize data from circuitry within integrated circuit and a clock in the signal is embedded).
Note that the third prior art Kwak (2005/0228995 A1) discloses notify the external device of a connection state of the information processing apparatus through the HPD line (See Para. 0086; performs a certification process with respect to A/V data input from the media decrypter 330, based on the control message 50 generated from the DRM module 320 and vendor information 40 received from the sink device 200 through a DDC (Display Data Channel), and transfers A/V data 70, which are filtered according to a result of the certifying, to an input interface 350).
16.	In claim 1: Note that the first closest prior art Gen, EP 2 222 040 A1 discloses an information processing system, comprising: 
a first apparatus; a second apparatus, wherein the first apparatus includes first circuitry configured to: transmit a first signal by a differential signal to the second apparatus through a pair of a utility line and a Hot Plug Detect (HPD) line of a High Definition Multimedia Interface (HDMI) cable (See FIG. 1, Para. 0023 & claim 1; An interface circuit comprising: a first transmitting section for transmitting a first signal as a differential signal to an external device through a transmission line such as HPD. Furthermore, the transmission line can use a reserved line and a hot-plug detect line forming an HDMI cable), wherein the first signal includes a first clock component and an audio signal (See FIG. 1, Para. 0023 & claim 2; wherein the second signal is a signal including a clock component); transmit a second signal by an in-phase signal to the second apparatus through the pair of the utility line and the HPD line See FIG. 1, Para. 0023 & claim 1; a second transmitting section for transmitting a second signal, being multiplexed to the transmission line, as a common-mode signal to the external device. Furthermore, the transmission line can use a reserved line and a hot-plug detect line forming an HDMI cable).
Note that the second prior art Asaduzzaman (7, 089, 444 B1) discloses wherein the first signal includes a first clock component and an audio signal (See Col. 3, line 62-Col. 4, line 5; The transmitter serialize data from circuitry within integrated circuit and a clock in the signal is embedded).
Note that the third prior art Kwak (2005/0228995 A1) discloses notify the external device of a connection state of the information processing apparatus through the HPD line (See Para. 0086; performs a certification process with respect to A/V data input from the media decrypter 330, based on the control message 50 generated from the DRM module 320 and vendor information 40 received from the sink device 200 through a DDC (Display Data Channel), and transfers A/V data 70, which are filtered according to a result of the certifying, to an input interface 350).
17.	Thus, neither Gen, Asaduzzaman nor Kwak, individually or in combination disclose or render obvious the above italic limitations as claimed.


Conclusion
18.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
A.	Yoshida et al. 2008/0152023 A1 (Title: Information processing apparatus) (See abstract, Para. 0005-0003, 0004 & 0044-0047).
B.	Taft et al. 2007/0186015 A1 (Title: Custom edid content generation system and method) (See FIG. 1 & Para. 0004 & 0022).
C.	Tatum et al. 2007/0058976 A1 (Title: laser Drivers for closed path optical cables) (See FIG. 1, Para. 0021 & 0026).

19.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEWALE A AMBAYE whose telephone number is (571)270-1076.  The examiner can normally be reached on M.F 6a.m.-2p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571)272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MEWALE A. AMBAYE
Primary Examiner
Art Unit 2469



/MEWALE A AMBAYE/Primary Examiner, Art Unit 2469